DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 79 – 105 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Fitzgerald et al. (US 2005/0267270 A1) teach a system for forming droplets in microfluidic channels (embodiment 80; figures 5 and 6; paragraphs [0047] – [0056], [0069] and [0070]), comprising: a first plane comprising: a plurality of microfluidic interconnected regions (e.g., additive conduits 86, 88 and 90).
Regarding claim 79, the cited prior art neither teaches nor fairly suggests a system for forming droplets in microfluidic channels, the system further comprising:
a first plane comprising: a plurality of microfluidic interconnected regions comprising said microfluidic channels, wherein a microfluidic interconnected region of said plurality of microfluidic interconnected regions is fluidically connected to a subject fluid source, a dispersing fluid source, and a first droplet outlet channel; and
a second plane configured for fluid distribution, comprising a common droplet outlet channel fluidically connected to said first droplet outlet channel, wherein said second plane is different from said first plane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796